946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
UNITED STATES of Americav.PROPERTY IDENTIFIED AS 1027 U STREET, N.W., WASHINGTON,D.C., Real Property Containing A Three Story Brown BrickBuilding Bearing The Street Addresses of 1021 and 1023, andTwo Unmarked Entrances on U Street, N.W., and an Entrance at2001 11th Street, N.W., Known as Adair's Motel, FurtherDescribed As Square 332, Lots 80 and 81, Appellant.

Nos. 90-5126, 90-5130 and 90-5134.
United States Court of Appeals, District of Columbia Circuit.
Sept. 5, 1991.
Before BUCKLEY, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, the motion for summary affirmance, the opposition thereto, and the response to the court's order filed July 12, 1991, it is


2
ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when the movant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The United States met its burden of showing probable cause to believe that the properties had been used to facilitate the commission of narcotics offenses.   Because Adair produced no evidence to rebut that showing, probable cause was sufficient to support the government's claim.   United States v. Brock, 747 F.2d 761 (D.C.Cir.1984) (per curiam).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.